DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The examiner has previously required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Here, the withdrawn claims need to be further amended to encompass all the limitations of the method claims if rejoinder is sought. The withdrawn must be amended to depend from the previously elected claims or to include all the limitations of the pending claims. As currently recited, the withdrawn claims do not include all the limitations that are provided in the method claims, i.e., the shaft including a first shaft portion and a second portion as required by claim 18, or compressing the spring and determining the first and second forces exerted by the spring on the first portion and the second portion as required by claim 24. 

Response to Arguments
Applicant’s arguments in combination with amendments, see Claims and Remarks, filed05/31/2022, with respect to rejections under 35 USC 112(b) and 103 have been fully considered but are not convincing.
As currently written, the method claim 18 only requires determining either the insertion force when inserting the shaft into the body or (emphasis added) the withdrawal force of the shaft when withdrawing the shaft from the body. Therefore, the method does not require determining both the insertion force and the withdrawal force of the shaft. 
Beginning on page 8, the applicant argues that the force indicator is separate from and distal to a handle of the device. The applicant and the claim do not require the force indicator to be removable or removable coupled to the shaft. The claim only requires that the force indicator to be coupled initially. Therefore, under its broadest reasonably interpretation, this coupling could have occurred at any time including the time of production or manufacturing so long as the two components were not integrally made. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claim 24 include limitations directed towards a force indicator configured to measure insertion and withdrawal force of a device being inserted and withdrawn from a body. The force indicator is coupled to the shaft of the device, separate and distal to a handle. The shaft includes a first shaft portion and a second shaft portion, wherein the first shaft portion extends distally form the handle, and a distal end of the first shaft portion couples to the force indicator and a proximal end of the second shaft portion. These limitations when taken as a whole with the remaining limitations of the claim (i.e., the details of the force indicator), are not disclosed, taught or made obvious by the references discovered by the examiner. Claim 24 are allowed. Dependent claims 25-28 are allowed for depending on allowed claims and inheriting the same allowable subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20150327878 granted to Chu in view of US Pat No 6171310 issued to Giordano et al. (hereinafter “Giordano”). 
Regarding claim 18, Chu discloses a method of measuring at least one of an insertion and a withdrawal force of a shaft of a device, the method comprising: (e.g. figs 5A-16, para 0117, access sheath 1104 is for insertion in the body); coupling a force indicator to the shaft (e.g. fig 13, shows that the force gauge 1110/1102 ), the force indicator including: a first portion having a protrusion extending radially outwardly of a first portion longitudinal axis (e.g. para 0137, shaft 1112); a second portion (e.g. para 0138, fig 12, handle cover 1141), at least a portion of the first portion being received within a lumen of the second portion (e.g. figs 10-14), and a spring located radially between the first portion and the second portion (e.g. fig 13, spring 1116); inserting the shaft into a body and withdrawing the shaft from the body (e.g. para 0117, “The sheath 1104 may have any suitable size and shape for insertion in the body” and it is understood that the device would be removed from the body eventually) wherein the shaft includes a first shaft portion and a second shaft portion, wherein the first shaft portion extends distally from the handle (para 0137 “portion of the shaft 1112”), and a distal end of the first shaft portion couples to the force indicator (figs 13-14, showing shaft 1112 attached to the biasing member 1116, plunger 1114, etc.) and a proximal end of the second shaft portion (figs 13 and 14, showing plunger attached to sheath 1104) and determine the force . But fails to disclose the force indicator is separate from and distal to a handle of the device having a longitudinally extending channel; determining a force exerted by the spring on the first portion and the second portion by gauging the position of the protrusion of the first portion with respect to one of a plurality of indicia on the second portion, wherein the force exerted by the spring is indicative of the insertion force or the withdrawal force of the shaft.
Giordano teaches a similar instrument for handling an implant having a handle 43 which includes a measurement scale 40 that is both separate and distal from the handle (as shown in figures 2 and 3). Wherein the measurement scale includes marking elements 41 arranged on the bushing 29 and visible through window 39. Giordano teaches that during the operation the surgeon can view the displacement of the marking element 41 in relation to the measurement scale next to the window 39. This displacement is a measurement for the extension of the helical spring 30 and thus a measurement for the force (Col 4, lines 24-29, Col 5, lines 12-21). This allows the operator/surgeon to be able to use the handle to pull and provide a force lifting the implant away from the contact surface of the bone, to measure the desired force and to lock the device. Additionally, the marking is used for indicating the distance between the spreading elements and the pulling handle so that the operator can establish the force necessary to lift the implant (Col. 2, lines 10-24). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Chu with the teachings of Giordano to provide the predictable result of providing a measuring device separate and away from the handle in order to measure the distance between the elements and the pulling handle in order to determine the necessary force required before locking the device in the desired position. 



Regarding claim 19, Chu as modified by Giordano (hereinafter “modified Chu”) renders the method of claim 18 obvious as recited hereinabove, Chu teaches wherein coupling the force indicator to the shaft includes fixedly coupling the force indicator to a proximalmost third of the shaft via at least one of adhesives or welding (e.g. para 0042).

Regarding claim 21, modified Chu renders the method of claim 18 obvious as recited hereinabove, Giordano teaches wherein inserting the shaft into the body and withdrawing the shaft from the body includes grasping the second portion and translating the second portion in a direction relative to the first portion, thereby compressing the spring and moving the channel of the second portion relative to the protrusion of the first portion (Col. 3, line 64-Col. 4, line 24 discussing the inner working of the instrument and spring).

Regarding claim 22, modified Chu renders the method of claim 18 obvious as recited hereinabove, Giordano teaches wherein the position of the protrusion of the first portion with respect to one of a plurality of indicia on the second portion indicates a distance by which the spring compresses (Col 2, lines 16-24, lines 56-58, marking element 41; Claim 9).

Regarding claim 23, modified Chu renders the method of claim 22 obvious as recited hereinabove, Giordano teaches wherein the distance by which the spring compresses is a measurement of the insertion force or the withdrawal force of the shaft (Col 4, lines 24-29, Col 5, lines 12-21).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over modified Chu as applied to claims 18-19 and 21-23 above, and further in view of US Pat Pub No. 20090306472A1 granted to Filipi et al. (hereinafter “Filipi”). 
Regarding claim 20, modified Chu renders the method of claim 18 obvious as recited hereinabove, Chu teaches wherein coupling the force indicator to the shaft includes removably coupling the force indicator to the shaft (e.g. para 0042) but fails to disclose using a compressible grommet. 
Filipi teaches that it is known to provide a medical device having a force indicator attachable to a handle and a medical device to provide feedback to the operator to prevent application of excessive axial force to the medical device as provided in paragraphs 0011. The handle, which includes the force indicator is taught to be secured the device using, for example, glue or via compression type fitting (e.g. para 0055, figs 12 and 19). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the disclosure of modified Chu with the teachings of Filipi to provide an attachment to connect the components which would allow the user to perceive feedback from the device which would provide the predictable result of preventing application of excessive axial force to the medical device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792